Case 2:19-cv-00322-RFB-NJK Document 60 Filed 05/08/20 Page 1 of 3




                                       ORDER GRANTING STIPULATION
                                       TO SUBSTITUTE COUNSEL
Case 2:19-cv-00322-RFB-NJK Document 60 Filed 05/08/20 Page 2 of 3
         Case 2:19-cv-00322-RFB-NJK Document 60 Filed 05/08/20 Page 3 of 3




                                              ACCEPTANCE OF SUBSTITUTION

    2                     SETH T. FLOYD, Deputy City Attorney, and PHILIP R. BYRNES, Senior Litigation Counsel,

    3         of the LAS VEGAS CITY ATTORNEY'S OFFICE hereby accept the substitution as attorneys ofrecord

    4
    5

    6
    7                                                          By:
                                                                          ILIPR. B        �s
    8                                                                  Senior Litigation Counsel
                                                                       Nevada Bar No. 166
    9                                                                  SETH T. FLOYD
                                                                       Deputy City Attorney
   IO                                                                  Nevada Bar No. 11959
                                                                       495 South Main Street, Sixth Floor
   11                                                                  Las Vegas, NV 89101
   12

   13                                                          IT IS SO ORDERED.
   14
   15
                                                               UNITED STATES MAGISTRATE JUDGE
   16
                                                                 May 8, 2020
   17                                                                  DATE

   18
   19                                             CERTIFICATE OF SERVICE

   20                     I hereby certify that on May), 2020, I served a true and correct copy of the foregoing

   21         SUBSTITUTION OF COUNSEL through the CM/ECF system of the United States District
   22         Court for the District of Nevada (or, if necessary, by United States Mail at Las Vegas, Nevada,
   23         postage fully prepaid) upon the following:
                                                                     Peter C. Angulo, Esq.
   24         Rusty Graf, Esq.                                       MOUNTAIN VISTA LAW GROUP
              BLACK & LOBELLO                                        5545 South Mountain Vista Street, Suite F
   25         10777 West Twain Avenue, Third Floor                   Las Vegas, NV 89120
              Las Vegas, NV 89135                                    Attorneys for Defendants JAMES ROBERT
   26         Attorneys for Plaintiffs                               COFFIN and STEVE SEROKA

   27
   28                                                          ANEMPLOY�C�VEGAS


  Las Vegas City Attorney
495 S. Main Street, 5u, Floor
 las Vegas, Nevada 89101
       702-229-6629                                              -3-
